 Case 17-73553-FJS           Doc 24-1 Filed 05/10/19 Entered 05/10/19 16:23:33                Desc
                                 Proposed Order Page 1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

In re: Dontriniece L. Knox                                                  Case No. 17-73553-FJS
                                         Debtor.                                        Chapter 7



                     CONSENT ORDER MODIFYING AUTOMATIC STAY

        Upon the Motion for Relief from the Automatic Stay by Jessica Lynch (“Plaintiff”),

having been properly served and upon agreement by Counsel, and it appearing that the relief

requested is in the best interest of the parties; and after due deliberation and sufficient cause

appearing therefore, it is hereby ORDERED:

        1.      The Motion is GRANTED; and

        2.       That relief be granted as to the Debtor pursuant to 11 U.S.C. §362(d);

        3.      the Movant may proceed in the prosecution of their state court actions against the

Debtor Defendant to engage in pre-trial discovery and other trial, preparation proceedings,

settlement negotiations, and with the trial of the case and appeal, if any, of the verdict;

        4.       the Movant may enforce any judgment obtained only to the extent of applicable

insurance coverage of the Debtor Defendant;

        5.      That the 14-day stay described in Federal Rule of Bankruptcy Procedure

4001(a)(3) be waived, and such relief from stay shall become effective immediately upon entry

of this Order; and

        6.      For such other relief as the Court deems proper.

Dated:______________                                                                             _

Jennifer T. Langley, Esq. (VSB# 81454)
INMAN & STRICKLER, P.L.C.
575 Lynnhaven Parkway, Suite 200
Virginia Beach, Virginia 23452
Tel: 757-486-7055
Fax: 757-431-0410
jlangley@inmanstrickler.com
Counsel for Plaintiff
 Case 17-73553-FJS        Doc 24-1 Filed 05/10/19 Entered 05/10/19 16:23:33              Desc
                              Proposed Order Page 2 of 3


Norfolk, Virginia                                UNITED STATES BANKRUPTCY JUDGE

                                                 Entered on: ____________________________

I ASK FOR THIS:
/s/Jennifer T. Langley
Jennifer T. Langley (VSB #81454)
INMAN & STRICKLER, PLC
575 Lynnhaven Pkwy, Ste. 200
Virginia Beach, VA 23452
Counsel for Plaintiff

SEEN AND AGREED:
/s/ Timothy Roy Douglass
Timothy Roy Douglass (VSB #72901)
JOHN W. LEE, P.C.
291 Independence Blvd.
Suite 530, Pembroke 4
Virginia Beach, Virginia 23462
Counsel for the Debtor


                            CERTIFICATION OF ENDORSEMENT
                       UNDER LOCAL BANKRUPTCY RULE 9022-1(C)
        I hereby certify that the foregoing proposed order has been endorsed by or served upon
all necessary parties.


                                            /s/ Jennifer T. Langley
 Case 17-73553-FJS        Doc 24-1 Filed 05/10/19 Entered 05/10/19 16:23:33    Desc
                              Proposed Order Page 3 of 3



The Clerk shall mail a copy of the entered Order to the following:

Jennifer T. Langley                                Dontriniece L. Knox
INMAN & STRICKLER, PLC                             2908 Wingfield Avenue
575 Lynnhaven Pkwy, Ste. 200                       Apt. #6
Virginia Beach, VA 23452                           Chesapeake, VA 23324-4501
Counsel for Movant                                 Debtor
Timothy Roy Douglass
JOHN W. LEE, P.C.
291 Independence Blvd.
Suite 530, Pembroke 4
Virginia Beach, Virginia 23462
Counsel for the Debtor
Done at Norfolk, Virginia this ____ day of ________, 201__.
